IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39308

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 470
                                                )
       Plaintiff-Respondent,                    )     Filed: May 10, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
NATHAN LEVI SCHENK,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Nathan Levi Schenk pled guilty to fraudulent use of a financial transaction card. Idaho
Code §§ 18-3124(1), 18-3128(1). The district court sentenced Schenk to a unified term of five
years, with three years determinate, but suspended the sentence and placed Schenk on probation.
Subsequently, Schenk was found to have violated several terms of the probation; however, the
district court continued the probation. Several months later, Schenk was again found to have
violated several terms of the probation. The district court revoked probation and executed the
underlying sentence, but retained jurisdiction. After Schenk participated in the rider program,
the district court relinquished jurisdiction. Schenk then filed an Idaho Criminal Rule 35 motion,




                                               1
which the district court denied. Schenk now appeals, contending the district court abused its
discretion in denying his Rule 35 motion.
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Schenk’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Schenk’s Rule
35 motion is affirmed.




                                               2